Citation Nr: 1549006	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his daughter appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

Thereafter, the Board remanded the Veteran's appeal in May 2015 for further development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDINGS OF FACT

1.  Exposure to acoustic trauma in service is conceded based on the Veteran combat service in the Republic of Vietnam from April 1967 to April 1968.

2.  A bilateral hearing defect was noted upon entry into service.

3.  The probative and persuasive evidence fails to demonstrate that the Veteran's pre-existing bilateral hearing loss permanently increased in severity during his active military service.  



CONCLUSION OF LAW

The Veteran's pre-existing bilateral hearing loss was not aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard August 2007 letter satisfied the duty to notify provisions.  

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examinations in December 2008 and June 2015.  The reports of these examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 
II.  Factual Background

The service treatment records show the Veteran underwent a pre-induction examination in December 1965.  On audiometric testing, pure tone thresholds were as follows:

(It is noted that the audiometric results are presumed to be in ASA units as the audiometric testing was conducted prior to October 31, 1967 when the military changed to ISO (ANSI) units.  Thus, the conversion to ISO (ANSI) is provided in the parentheses.)




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
35 (45)
30 (40)
65 (75)
55 (60)
LEFT
25 (40)
45 (55)
50 (60)
70 (80)
60 (65)

Under the "Summary of Defects and Diagnoses," it was noted the Veteran had hearing loss that was not considered to be disqualifying.  On the PULHES profile, hearing was marked as "2" indicating a defect was found.  The Board notes that this appears to have been a change made in October 1966 as it is clear that the "2" is written over a "1" and there are initials next to this change along with a signature dated in October 1966 with a stamp indicating that no additional defects were discovered and the Veteran was fit for national service.

In October 1966, the Veteran was inducted into active service.  His service personnel records contain a document dated at that time showing the Veteran was given a "1" for hearing in his PULHES profile at the time of the December 1965 examination and he was found acceptable for induction.  It appears that this PULHES profile was taken from the December 1965 Report of Medical Examination prior to the change noted above.

There are no other complaints or findings of hearing loss seen in the Veteran's service treatment records.  The Veteran underwent a separation examination in September 1968 at which pure tone thresholds on audiometric examination (presumed to be ISO (ANSI) units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

The first post-service evidence of hearing loss is a notation in a July 2008 VA Interdisciplinary Patient Assessment noting under "ADL/MUSCULO-SKELETAL/FUNCTIONAL STATUS" that the Veteran has hearing loss characterized as "mild."  The Veteran was seen in VA Primary Care in August 2008 to establish care at VA.  At that time, he complained of worsening hearing problems over the past 25 years.  He reported never having a hearing evaluation.  In September 2008, the Veteran underwent a VA Audiology consultation at which he reported a history of exposure to loud noise in the military as well as post-service occupational and recreational exposure.  On audiometry, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
70
70
70
LEFT
45
50
75
85
80

Speech recognition ability was 92 percent in the right ear and 68 percent in the left ear.  The assessment was bilateral sensorineural hearing loss, moderate to moderately-severe in the right ear and moderate to severe in the left ear.  The Veteran was provided with hearing aids.  Subsequent audiometric re-evaluations in May 2013 and September 2014 showed continuing bilateral sensorineural hearing loss.

In support of his claim, the Veteran submitted the report of a private audiological evaluation dated in October 2009, which shows the Veteran reported military noise exposure to machine guns, mortar attacks, Armored Personnel Carriers and trucks.  He also reported post-service work in a salvage yard for six years after discharge pulling parts off cars and working a cash register and, since then, working with heavy equipment with occupational noise exposure.  He reported first noticing hearing loss with difficulty understanding speech after his time in service.  The private physician's impression was that the Veteran has a moderate to severe sensorineural hearing loss in both ears.  He stated:  "Given the reported history, it is at least as likely as not that the Veteran's bilateral hearing loss began secondary to military service.  Occupational noise cannot be ruled out as a contributing factor to today's results."  

At the March 2015 hearing, the Veteran also submitted additional private physician reports.  A December 2011 report shows the Veteran underwent an ear, nose and throat (ENT) consultation and the impression was he has some neurosensory hearing loss.  This private physician stated that the Veteran had provided him with some paperwork from VA demonstrating that on his induction physical he did have some difficulties with some amount of hearing loss but this was not specified.  In concluding, the private physician stated that it is unclear what level of hearing was before service and he would need to see a copy of the audiogram from the 1965 physical before he could respond to the Veteran's request (presumable for a medical opinion).  The second private physician's statement dated in March 2015 stated:  "Reviewed patient's chart/history.  Hearing data presented from results pre and post military service are inconsistent with the expected natural history of hearing loss.  It is impossible/highly improbable that his hearing significantly improved from before to after his time in the service.  I suggest that these results have been erroneously received."

The Veteran underwent VA examinations related to his claim in December 2008 and June 2015.  These examinations also showed a diagnosis of bilateral sensorineural hearing loss.  The December 2008 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not permanently aggravated by active duty military service.  Rationale for this opinion was that, although the hearing loss has progressed since 1965, the Veteran has had occupational and recreational noise exposure both before and after his active duty time that could have contributed to this decrease in hearing, and it is possible that the hearing loss has progressed in its normal course.  

The June 2015 VA examiner, in response to specific questions presented on remand from the Board, gave the following responses with regard to the etiology of the Veteran's bilateral hearing loss (as the examiner gave the same opinion for both ears, the below is consolidated into one opinion statement):

Was there a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right (left) ear? No

Opinion provided for the right (left) ear: Yes

If present, is the Veteran's right (left) ear hearing loss at least as likely as not (50% probability or greater) caused by or a result of an event in military service?  No

Rationale (Provide rationale for either a yes, no answer or speculation reason): ...
a.)  Does the evidence of record clearly and unmistakably show that the Veteran had a hearing loss disability that existed prior to his entry onto active duty?  In answering this question, the examiner should specifically comment on the difference between audiometric testing conducted at enlistment and separation.

Yes, Induction hearing evaluation dated 12/13/65 revealed right ear-mild to moderate hearing loss; left ear:  moderate to moderately severe hearing loss.

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the pre-existing hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The [V]eteran's preexisting hearing loss was not aggravated by service.  There was no increase in disability as the [Veteran's] hearing was [within normal limits] bilaterally at separation hearing evaluation dated 9/12/68.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's hearing loss had its onset in service?

Opinion:  It is the opinion of this examiner that the [Veteran's] hearing loss ... [is] less likely than not (less than 50 % probability) a result of noise exposure while in the service.

Pertinent Evidence of Opinion Includes:  REFERENCES: September 22, 2005 Institute of Medicine Report Noise and Military Service: Implications for Hearing Loss and Tinnitus, Consensus Statement on Noise and Hearing Loss, Educational Resource Guide: Noise-induce Hearing Loss, National Institute on Deafness and Other Communication Disorders, 2000.Noise-induced Hearing Loss, National Institute on Deafness and Other Communication Disorders, 1999.

Rationale:
- Although a hearing loss was noted bilaterally during the [V]eteran's induction hearing evaluation, at the time of separation hearing was [within normal limits] bilaterally.  Therefore suggesting the hearing loss noted at induction was temporary in nature and had resolved by the time of separation.
...
-Veteran has a history of recreational noise and protected civilian exposure.
- The Institute of Medicine concluded that based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there was no reasonable basis for delayed onset hearing loss. ...

The Veteran testified at the March 2015 Board hearing that he did not have any problems with his hearing prior to his entry into service.  He also stated that he tried to go to VA sometime after his discharge for his hearing but never actually received any treatment.  He argued that there was a disparity on at least one, if not both, of the service examinations as to the audiometric test results shown.  He also argued that the Board should give considerable weight to the 2009 private examination report and favorable opinion such that the evidence is in equipoise.  

III.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran claims that he has bilateral hearing loss from exposure to acoustic trauma while in combat in the Republic of Vietnam.  He has reported exposure in Vietnam to bombs, M16 rifles, 50- and 60-caliber machine guns, grenades and 12-gage shot guns.   

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385. 

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a) . 

As for the present case, the Board finds that the Veteran is a combat veteran and is, therefore, entitled to the combat presumption.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996). 

The Veteran's military occupational specialty (MOS) was Light Weapons Infantryman.  Furthermore, he is in receipt of the Combat Infantryman Badge, which is a clear indication of combat service.  Thus, the Veteran's statements as to his exposure to acoustic trauma in service are taken as true and, therefore, acoustic trauma in service is conceded.  Nevertheless, the Board finds that service connection for the Veteran's bilateral hearing loss is not warranted as his bilateral hearing loss pre-existed his entry into service and is not shown to have been aggravated during service.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  In determining whether a disorder existed prior to entry into service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basic clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

In the present case, the December 1965 pre-induction examination clearly demonstrates the Veteran had bilateral hearing loss prior to his entry into active service as the audiometric test results show pure tone thresholds in excess of those required in 38 C.F.R. § 3.385 for establishing a hearing loss disability.  The Board acknowledges that there appears to be a minor discrepancy in the service records with regard to the PULHES profile for hearing at the time of the Veteran's entry into service.  However, the Report of Medical Examination was clearly amended to correct the initial PULHES profile by changing it from "1" to "2" for hearing.  Thus the only rational explanation for the discrepancy is that the other report showing a "1" for hearing was taken from the Report of Medical Examination prior to the correction.  Nevertheless, the examiner clearly determined the Veteran had defective hearing at the time of the examination and that no change was warranted in that finding at the time of the Veteran's entry into active duty.  

In addition, the Veteran has questioned the adequacy of the in-service audiometric evaluations.  Except for his own statements, however, he has not provided any evidence that supports his argument.  The March 2015 private physician's statement does not actually opine that the pre-induction audiometric test results were not valid.  Rather, the Board reads the private physician's statement that "it is impossible/highly improbable that his hearing significantly improved from before to after his time in the service" to put into question the adequacy of the separation audiometric test results.  The Board also has reservations about the validity of the separation examination's audiometric findings as it seems highly unlikely that an accurate audiometric test would result in the same pure tone threshold (i.e., 15 decibels) across all frequencies and in both ears in comparison to those set forth on the pre-induction examination report.  Thus, the Board finds that the objective evidence does not support finding that the pre-induction examination's audiometric test results as reported are invalid.

Additionally, the Board finds the Veteran's statements alone are inadequate to establish that the December 1965 audiometric test results are not valid as hearing loss for a layperson is highly subjective and his statements were made approximately 50 years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than a contrary history as recounted by a Veteran many years later, long after the fact).  

The Veteran has the "general evidentiary burden" to establish all elements of his claim, including as in this case his contention that the pre-induction examination's audiometric test results as reported are not valid.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009).  Unfortunately the Veteran has not met his burden of proof.

Consequently, the Board finds that the evidence establishes that a bilateral hearing defect, to wit, bilateral hearing loss, was noted at the time of the Veteran's entry into active service.  Thus, the Veteran is not entitled to the presumption of soundness for the purpose of determining service connection for his bilateral hearing loss.  The question before the Board, therefore, turns from whether the Veteran's hearing loss was incurred in service to whether it was aggravated during service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  

In the present case, the Board finds that there is no evidence to establish that the Veteran's pre-existing bilateral hearing loss was aggravated during service.  There were no complaints of or treatment for hearing loss while the Veteran was in service.  On separation examination in September 1968, the Veteran denied a history of hearing loss on the Report of Medical History.  Furthermore, there is no evidence at the time of the Veteran's discharge from service or shortly thereafter showing his bilateral hearing loss had worsened.  The September 1968 separation examination's audiometric test results as reported indicate his hearing was within normal limits at that time.  If, as discussed above, the validity of the separation examination's audiometric test results is not valid, there is still no evidence to establish a negative shift in the Veteran's pure tone thresholds occurred during his active service.  Although the Veteran testified at the March 2015 hearing he sought treatment for his hearing at VA shortly after his discharge from service, he admitted that he did not actually have any treatment at that time and the evidence shows he did not seek any other treatment for his hearing loss until 2008 when he sought to establish care at VA.  Thus, the evidence fails to establish that the Veteran's pre-existing bilateral hearing loss permanently increased during his military service.   

Furthermore, the Veteran's failure to seek treatment for his hearing loss until 40 years after service along with his report in 2008 of only a 25 year history of worsening hearing loss suggests that his pre-existing hearing loss did not significantly increase during service or for many years thereafter.  The absence of evidence of treatment for hearing loss during service and for many years thereafter constitutes negative evidence tending to disprove the assertion that the Veteran's pre-existing bilateral hearing loss was aggravated during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  As there is no evidence showing an increase in the severity of the Veteran's pre-existing bilateral hearing loss during service, the Board finds that the presumption of aggravation does not apply and, therefore, clear and unmistakable evidence that any increase was due to the natural progression of the condition is not needed to rebut the presumption in order to deny service connection. 

The Board's finding of no aggravation is further supported by the VA examiners' medical opinions that the Veteran's bilateral hearing loss was less likely as not permanently aggravated by his active military service and that any progression in the Veteran's bilateral hearing loss is more likely to have been contributed to by his post-service occupational and recreational noise exposure.  The Board acknowledges that the June 2015 VA examiner relied in part on a finding that the September 1968 separation examination's audiometric test results showed the Veteran's hearing to be within normal limits and that the validity of those test result have been placed into question.  The Board finds, however, that the examiner's opinions are not invalidated because of such reliance as they would not have changed significantly had he not relied upon the separation examination findings.  In other words, the examiner's medical opinion that there was no aggravation in service would not have changed because there still would have been no evidence to establish an increase in the Veteran's bilateral hearing loss during service had the examiner had no separation audiometric test results to consider.  The Board also notes that the December 2008 VA examiner's medical opinion did not rely upon the separation examination's audiometric findings as he indicated he did not find any hearing test results in the file.  Consequently, the Board finds the VA examiners' opinions to be probative and persuasive in determining whether the Veteran's pre-existing bilateral hearing loss was aggravated by service.  

As for the October 2009 private physician's medical opinion, the Board finds that it is not probative as to the issue before the Board as it answers the wrong question, to wit, whether the Veteran's bilateral hearing loss is due to in-service noise exposure rather than whether it was aggravated by such noise exposure.  As for the December 2011 private physician's statement, this is not a medical opinion.  As for the March 2015 private physician's statement, it only goes to the question of the validity of the in-service examinations and does not answer the question of whether there was aggravation during service of the Veteran's pre-existing bilateral hearing loss.  

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's pre-existing bilateral hearing loss was aggravated as a result of his exposure to acoustic trauma during service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


